Citation Nr: 1703763	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left foot disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder manifested by nausea.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for left inguinal hernia.

6.  Entitlement to service connection for a left testicle disorder.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C. D.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.  There are also records indicating that he served in the Air Force Reserves.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2012 rating decision of the VA Regional Office in Waco, Texas that declined to reopen the claims of entitlement to service connection for left foot disability and a stomach disorder manifested by nausea.  The issues of entitlement to service connection for diabetes mellitus, type II, high blood pressure, left inguinal hernia and a left testicle condition were denied.

The Veteran was afforded a videoconference hearing at the RO in October 2016 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following review of the claims file, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


REMAND

The Veteran testified on personal hearing in October 2016 that a doctor in service told him that he had fluctuating glucose levels and was borderline diabetic.  He maintains that this ultimately manifested into full-fledged type II diabetes mellitus for which service connection is warranted.  He stated that he subsequently developed hypertension secondary to diabetes for which service connection should also be granted.  The appellant presented testimony to the effect that he developed a left inguinal hernia and left testicular symptoms from a lifting injury during active duty and that symptoms had continued after service.  He related that he had a left foot twisting in service diagnosed as a bad strain that was treated by casting.  The Veteran said that his left foot had continued to hurt over the years since service and that he had obtained treatment from Dr. Clark, a podiatrist, whom he had last seen four to five years before.  He also testified that he had recurrent radiating stomach pain during service and had sought treatment therein for his symptoms.  He stated that he had obtained treatment for stomach symptoms from a private doctor who had passed away 10 to 15 years before whose records might no longer be available.  

Review of the record discloses that with the exception of a service entrance, discharge, dental, personnel and Air Force reserves physical examination reports, no service treatment data are currently on file.  In January 2009, the National Personnel Records Center advised the Veteran that his service records might have been damaged in a fire at that facility.  

The United States Court of Appeals for Veterans Claims (Court) has held, however, that when a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the claim, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet.App. 365, 367.  It was held that in a case such as this one, VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities if they were still operational. Dixon v. Derwinski 3 Vet.App. 261 (1992).  In this regard, service personnel records reflect that the appellant was stationed at Kelly Air Force Base, Texas, and Brooks Air Force Base, Texas.  As such, a direct request should be made to the Kelly and Brooks Air Force Bases (or the repositories therefor) to request any of the Veteran's clinical records dating back to the 1950s, to include any that may be retired or on microfilm.  Additionally, it is incumbent upon the RO to make another request to the National Personal Records Center for any records that might have become associated with file since 2009.  Air Force Reserves records should also be requested from the appropriate authority. 

The Veteran testified that he received treatment for his left foot from Dr. Clark, a podiatrist.  These records should be requested upon receipt of proper authorization.

The record also reflects that the Veteran has received continuing VA outpatient treatment and follow-up for multiple complaints and disorders, including some for which service connection is sought.  He testified that he had received VA treatment after discharge from service.  The Board observes, however, that there are no VA clinical records prior to 2001 and the most recent records date through March 2014.  As VA has notice of the potential existence or additional records, they must therefore be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, any VA clinical records prior to 2001 and from April 2014 to the present should be requested from the appropriate VA treating facilities and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Make a request to the National Personnel Records Center and to the appropriate Air Force Reserve component for the Veteran's service treatment and personnel records from 1951 and thereafter.

2.  Make a direct request to the appropriate clinical facilities at Kelly and Brooks Air Force Bases, Texas (or the repositories therefor) to request clinical records for the Veteran dating from 1951, to include any that may be retired or on microfilm. 

3.  All attempts to obtain the above records should be documented.  If no records are received, a Memorandum of a Formal Finding of Unavailability of Service Treatment and Personnel Records should be made a part of the claims folder. 

4.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include Dr. Clark, who have treated him for foot disability, diabetes, hernia, a stomach condition, hypertension and his left testicle disorder since discharge from service.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

5.  Request all VA clinical records prior to 2001 and from April 2014 to the present from the Veteran's treating VA facility(ies) and associate them with the claims file.  All attempts to obtain records should be documented in the claims file.

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).



